Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner notes that the closest prior art references, mainly Buckbee (US Pub. 2011/0049315 A1) and Huner (US Pub. 2018/0333836 A1) disclose some features of the claimed invention but fail to disclose the limitation of “at least one gripping element; the at least one gripping element being laterally attached to at least one of, the proximal section and the distal section; the at least one gripping element is a nylon cord wound around the handle; at least one layer of non-ferrous and water-proof coating; the at least one layer of non-ferrous and water-proof coating laterally encompassing the angled rod”. Additionally, it would not have been obvious to modify any references with any other prior to create the handle with the grip and non-ferrous coating as described in the claims.
Allowable Subject Matter
Claims 1-4, 7-8, 11-12, and 15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649